368 F.2d 839
Clois EATON, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 23628.
United States Court of Appeals Fifth Circuit.
November 21, 1966.
Rehearing Denied December 27, 1966.

Clois Eaton, pro se.
Allo B. Crow, Jr., Asst. Atty. Gen. of Texas, Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The appellant was denied habeas corpus relief from a state court conviction and has appealed. It appears that the appellant is presently serving under a sentence of a different conviction than that from which he seeks relief. It follows, therefore, that there was and is no jurisdiction to consider the petition. The order of the district court will be affirmed without prejudice to the right to seek the relief sought at such time as it would be effective if granted.


2
Affirmed.